     Case 2:17-cv-02967-GMN-BNW Document 149 Filed 05/11/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6     THOMAS W. MCNAMARA,                                 Case No. 2:17-cv-02967-GMN-BNW
 7                            Plaintiff,
                                                           ORDER
 8           v.
 9     LINDA HALLINAN, et al.,
10                            Defendants.
11

12           On April 6, 2020, this Court issued an order granting in part and denying several motions

13    to seal. (ECF No. 138.) In that order, the Court ruled that ECF Nos. 103, 104, 106, 111, 116, 120,

14    122, 126, 127, and 130 would remain under seal for 30 days. The Court instructed the parties that

15    it would unseal any document for which it did not receive a redacted version within 30 days.

16    More than 30 days have passed, and the Court has not received a redacted version of any of these

17    documents. According,

18           IT IS ORDERED that the Clerk of Court shall unseal ECF Nos. 103, 104, 106, 111, 116,

19    120, 122, 126, 127, and 130.

20

21           DATED: May 11, 2020

22

23
                                                          BRENDA WEKSLER
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
